Roberts, J.
The judgment must be sustained. The evidence was admissible, not being more general than the allegations of the petition. The proper objection would have been directed to the petition, by a special exception for generality.
The objection, that facts do not sustain the verdict, because it was not proven, that Carolan was clerk of the District Court, is not tenable. The bill of exceptions, assumes to state all of the facts; but being only a bill of exceptions, the parties were not required to agree to it in the first instance, and the appellee was not bound to see that the facts were stated, except so far as might be necessary, to present the objection to the evidence; and indeed he had no control over it. He should not, therefore, be bound by it,.as a statement of facts.
Judgment affirmed.